Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 1 of 14 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   LAW OFFICE OF HAKIMI & SHAHRIARI
      7080 Hollywood Blvd., Suite 804
  4   Los Angeles, CA 90028
  5   Telephone: (323) 672 - 8281
      Facsimile: (213) 402 - 2170
  6
      Attorneys for Plaintiff,
  7   JAMES SHAYLER
  8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10   JAMES SHAYLER,                           Case No.:
 11            Plaintiff,
 12       v.
                                             COMPLAINT FOR VIOLATIONS
 13                                          OF: AMERICAN’S WITH
      S & E 786 Enterprise, LLC a California DISABILITIES ACT OF 1990, 42
 14   Limited Liability Company; and Does 1- U.S.C. § 12181 et seq.; UNRUH
      10,                                    CIVIL RIGHTS ACT, CALIFORNIA
 15                                          CIVIL CODE § 51 et seq.
 16           Defendants.

 17
 18                                            DEMAND FOR JURY TRIAL

 19
 20
 21
 22
 23              Most Americans will become disabled at some point in life.
 24
 25
 26
 27
 28

                                        COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 2 of 14 Page ID #:2



  1         Plaintiff James Shayler (hereinafter referred to as “Plaintiff”), complains of;
  2   S & E 786 Enterprise, LLC a California Limited Liability Company; and Does 1-10
  3
      (each, individually a “Defendant” and collectively “Defendants”) and alleges as
  4
      follows:
  5
                                 I.     PARTIES
  6
            1.     James Shayler has only partial use of his leg and suffers from heart
  7
      failure as well as diabetes related soars on his feet. Plaintiff is a California resident
  8
      with physical disabilities. Plaintiff has difficulty walking and standing. Plaintiff is
  9
 10   mobility impaired. Plaintiff is qualified as being disabled pursuant to 42 USC

 11   Section 12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq.

 12   and 52, et seq., and other statutory laws which protect the rights of “disabled
 13   persons”. Plaintiff has been issued a blue permanent disability Disabled Person
 14   Parking Placard by the State of California.
 15         2.     Defendants S & E 786 Enterprise, LLC a California Limited Liability
 16   Company owned the property (“Property”) located at 3300 S La Cienega Blvd., Los
 17   Angeles, CA 90016, at all relevant times.
 18
            3.     There is a business establishment on the Property known as “Z&R
 19
      Chevron” (hereinafter “the business”).
 20
            4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 21
      owners, subsidiaries, parent companies, employers, employees, agents, corporate
 22
      officers, managers, principles and/or representatives of Defendants. Plaintiff is
 23
      unaware of the true names and capacities of Defendants sued herein, as DOES 1
 24
 25   through 10, inclusive, and therefore, sues those Defendants by fictitious names.

 26   Plaintiff requests that the Court grant leave to amend this complaint to allege the
 27   true names and capacities when determined by whatever source.
 28         5.     Plaintiff alleges that Defendants at all times have been and are relevant
                                             2
                                         COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 3 of 14 Page ID #:3



  1   to this cause of action, the owners, franchisees, lessees, general partners, limited
  2   partners, agents, employees, employers, represent partners, subsidiaries, partner
  3
      companies, and/or joint ventures of the remaining Defendants and were acting
  4
      within the course and scope of that relationship. Plaintiff is further informed and
  5
      believes and alleges that each of the Defendants gave consent to, ratified, and/or
  6
      authorized the acts alleged of each of the remaining defendants.
  7
             6.     Plaintiff visited the public accommodations owned and operated by
  8
      Defendants with the intent to purchase and/or use the goods, services, facilities,
  9
 10   privileges, advantages or accommodations operated and/or owned by Defendants.

 11                               II.    JURISDICTION & VENUE

 12          7.     This Court has subject matter jurisdiction over this action pursuant to
 13   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 15          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 16   action, arising from the same nucleus of operative facts and arising out of the same
 17   transactions, is also brought under California’s Unruh Civil Rights Act, which act
 18
      expressly incorporates the ADA.
 19
             9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 20
      founded on the fact that the real property which is the subject of this action is
 21
      located in this district and that Plaintiffs cause of action arose in this district.
 22
                                  III.   FACTS
 23
             10.    The Property owned by Defendants is a facility which is open to the
 24
 25   public and is a business establishment.

 26          11.    Plaintiff alleges that the Property has been newly constructed and/or
 27   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 28   failed to comply with California access standards which applied at the time of each
                                             3
                                         COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 4 of 14 Page ID #:4



  1   new construction and/or alteration or failed to maintain accessible features in
  2   operable working condition.
  3
            12.    Plaintiff visited the Property during the relevant statutory period on
  4
      three (3) separate occasions from August 2019, December 2019 and January 2020
  5
      to patronize the business on the Property.
  6
            13.    Defendants did not offer persons with disabilities with equivalent
  7
      facilities, privileges and advantages offered by Defendants to other patrons.
  8
            14.    Plaintiff encountered barriers (both physical and intangible) that
  9
 10   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,

 11   services, privileges and accommodations offered at the Property.

 12         15.    Parking for patrons visiting the Property are among the facilities,
 13   privileges, and advantages offered by Defendants to patrons of the Property.
 14         16.    However, there is no accessible parking for disabled persons. Not one
 15   single space. The parking spaces do not comply with the Americans with
 16   Disabilities Act (“ADA”).
 17         17.    The parking area does not comply with the latest California Building
 18
      Codes (“2010 CBC Code”).
 19
            18.    Parking are one of the facilities, privileges, and advantages offered by
 20
      Defendants to patrons of the Property.
 21
            19.    When Plaintiff visited the Property, he experienced access barriers
 22
      related to parking, ramps, the entrance and the very ground itself.
 23
            20.    Plaintiff encountered the following barriers at Defendant’s Property:
 24
 25
 26         VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior
 27         Route of Travel) An accessible route of travel was not provided to all
 28         portions of the building, entrances and between the building and public way.
                                           4
                                       COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 5 of 14 Page ID #:5



  1
  2        VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);
  3
           (Transportation - Route of Travel) An accessible route of travel must be
  4
           provided within the property boundary connecting public transport zones,
  5
           parking, passenger loading zones and public streets or sidewalks they serve,
  6
           to the building entrance. There was no accessible route connecting these
  7
           elements for Plaintiff to travel: Even the exteriors of the building were not
  8
           accessible.
  9
 10
 11        VIOLATION of 2010 CBC 1129B.4(5); (Off-Street Unauthorized Parking

 12        Sign). An additional sign must be posted in a conspicuous place at all
 13        entrances to off-street parking facilities at Property, or adjacent to and visible
 14        from each space. It was not. There was a sign, however it was posted on a
 15        chain link fence at the far side of the Property. It was not conspicuous to
 16        the place where the entrance or disabled parking space was.
 17
 18
 19        VIOLATION of 2010 CBC Code 1133B.7.1; ADA 1991 Code § 4.6.8.
 20        (Abrupt Change in Level Exceeding 1/2”). The path of travel from the space
 21        reserved for disabled patrons, the ground surface is uneven, with changes in
 22        level exceeding 1/2”. The path of travel from the unloading access aisle
 23
           leads into a curb, with no ramp. This path also leads into two white
 24
           traffic obstacles, a lotto advertisement installation and a large trash bin.
 25
           The path is blocked.
 26
 27
 28
                                          5
                                      COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 6 of 14 Page ID #:6



  1        VIOLATION of 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3; ADA
  2        2010 Code § 502.3 (No Loading/Unloading Access Aisle). The adjacent
  3
           loading/unloading access aisle for the accessible parking space is blocked by
  4
           installed obstacles. This makes it difficult for Plaintiff to use the adjacent
  5
           space to safely disembark from the car: The areas is obstructed by two
  6
           white traffic obstacles, a lotto advertisement installation and a large
  7
           trash bin. The path is blocked.
  8
  9
 10
           VIOLATION of 2010 CBC Code 1129B.3.1. (“No Parking” – surface sign).
 11
           The words “No Parking” are missing from the adjacent loading/unloading
 12
           access aisle. As a result, non-disabled patrons park in the loading/unloading
 13
           access aisle or directly behind it – blocking Plaintiff from being able to use
 14
           the access aisle.
 15
 16
 17        VIOLATION 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4; ADA 2010 §
 18        502.6. (Sign Missing – Accessible Parking Space). The sign identifying the
 19
           designated disabled accessible parking space is missing entirely.
 20
 21
 22        VIOLATION 2010 CBC Code 1129B.4 (Sign Missing – $250 Fine). The
 23        sign warning of the minimum $250 fine for unauthorized parking in the
 24
           designated disabled accessible parking space is missing entirely.
 25
 26
 27        VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible

 28        Exterior Route). There is no accessible path of travel into the building
                                          6
                                      COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 7 of 14 Page ID #:7



  1        entrances. There is no safe way for Plaintiff to park and then travel to the
  2        entrance of the Property.
  3
  4
           VIOLATION of 2010 CBC Code Section 1127B.1; ADA 1991 Code §
  5
  6        4.6.2(1). (Directional signage). There is no directional signage showing an

  7        accessible path of travel.
  8
  9
           VIOLATION of 2010 CBC 1133B.7.4; ADA 2010 section 303.3. (Path
 10
           from Parking – Uneven surface) The path of travel from the designated
 11
           disabled parking space to the entrance has damaged ground which is uneven.
 12
           The damaged ground is broken. Pieces of the ground surface are missing and
 13
           fissured. There are cracks and surfaces which are not flush. The surface of
 14
           the ground within the designated path of travel leading into the entrance is
 15
 16        not flat. This makes traveling in this area difficult. The path of travel from

 17        the designated disabled parking space to the entrance runs into cracks and
 18        changes in level greater than 1/2 inch but provides no ramps. These steep
 19        changes in level create uneven surfaces. There are several areas where the
 20        asphalt is cracked, presenting fissures. There are also transition areas
 21        between the concrete which are not flush, also presenting changes in
 22        level.
 23
 24
 25        VIOLATION of 2010 CBC 1129B.3.1; ADA 2010 section 502.6; ADA §
 26        4.6.3; (Marked Path of Travel). There was also no marked path of travel
 27        from the disabled parking space to the entrance. There is no safe way for
 28
                                            7
                                        COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 8 of 14 Page ID #:8



  1         Plaintiff to park there and then travel to the entrance of the Property. Plaintiff
  2         is forced to travel a dangerous route, behind parked cars and in the vehicle
  3
            drive path to move from the space to the entrance.
  4
  5
            VIOLATION of 2010 CBC 1133B.7.1; ADA § 4.3.8; (Walks/Sidewalks
  6
            Change in Level ½”). The walk into the business does not have a continuous
  7
            common surface because there are abrupt changes in level of more than ½
  8
            inch.
  9
 10
 11         VIOLATION of 2010 CBC 1133B.7.1; (Walks/Sidewalks Min. Width 48”)

 12         The walk into the business does not have a minimum width of 48”.
 13
 14         VIOLATION of 2010 CBC 1129B.1; ADA 1991 Code § 4.6.2; ADA 2010
 15         Code § 208.3.1. (Minimize travel distance). The parking space reserved for
 16         disabled persons is not located to minimize the travel distance. The parking
 17         spaces closest to the entrance of the business were not disabled reserved. The
 18
            disabled reserved spaces were located farther.
 19
 20
 21         21.     Plaintiff personally encountered these barriers.

 22         22.     These inaccessible conditions denied Plaintiff full and equal access
 23   and caused difficulty, humiliation and frustration.
 24         23.     The barriers existed during each of Plaintiff’s visits in 2019.
 25         24.     Plaintiff alleges that Defendants knew that the architectural barriers
 26   prevented access. Plaintiff will prove that Defendants had actual knowledge that the
 27   architectural barriers prevented access and that the noncompliance with the
 28
                                            8
                                        COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 9 of 14 Page ID #:9



  1   ADAAG and Title 24 of the California Building Code regarding accessible features
  2   was intentional.
  3
             25.    Plaintiff intends to return to Defendants public accommodation
  4
      facilities in the near future. Plaintiff is currently deterred from returning because of
  5
      the knowledge of barriers to equal access that continue to exist at Defendants’
  6
      facilities that relate to Plaintiff’s disabilities.
  7
             26.    Defendant has failed to maintain in working and useable conditions
  8
      those features necessary to provide ready access to persons with disabilities.
  9
 10          27.    Defendants have the financial resources to remove these barriers

 11   without much expense or difficulty in order to make their Property more accessible

 12   to their mobility impaired customers. These barriers are readily achievable to
 13   remove. The United States Department of Justice has identified that these types of
 14   barriers are readily achievable to remove.
 15          28.    To date, Defendants refuse to remove these barriers.
 16          29.    On information and belief, the Plaintiff alleges that the Defendants’
 17   failure to remove these barriers was intentional because the barriers are logical and
 18
      obvious. During all relevant times Defendants had authority, control and dominion
 19
      over these conditions and therefore the absence of accessible facilities was not a
 20
      mishap but rather an intentional act.
 21
             30.    These barriers to access are described herein without prejudice to
 22
      Plaintiff citing addition barriers to access after inspection by plaintiff’s access
 23
      agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
 24
 25   once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all

 26   barriers that relate to their disability removed regardless of whether they personally
 27   encountered them).
 28      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
                                               9
                                           COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 10 of 14 Page ID #:10



   1       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
   2
                                      (Against All Defendants)
   3
   4
             31.    Plaintiff alleges and incorporates by reference each and every
   5
       allegation contained in all prior paragraphs of this complaint.
   6
             32.    Title III of the ADA prohibits discrimination against any person on the
   7
       basis of disability in the full and equal enjoyment of the goods, services, facilities,
   8
       privileges, advantages, or accommodations of any place of public accommodation
   9
       by any person who owns, leases or leases to, operates a place of public
  10
  11   accommodation. U.S.C. § 12182(a).

  12         33.    Defendants discriminated against Plaintiff by denying “full and equal
  13   enjoyment” and use of the goods, services, facilities, privileges or accommodations
  14   of Defendant’s facility during each visit and each incident of deterred visit.
  15         34.    The acts and omissions of Defendant herein are in violation of
  16   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  17         35.     Pursuant to the ADA discrimination is a “failure to make reasonable
  18
       modifications in policies, practices or procedures, when such modifications are
  19
       necessary to afford goods, services, facilities, privileged, advantages or
  20
       accommodation to individuals with disabilities, unless the entity can demonstrate
  21
       that making such modifications would fundamentally alter the nature of such goods,
  22
       services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  23
       12182(b)(2)(A)(ii).
  24
  25
             36.    The ADA prohibits failing to remove structural architectural barriers in

  26   existing facilities where such removal is readily achievable. 42 U.S.C. §

  27   12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
  28   accomplishable and able to be carried out without much difficulty or expense.” Id.
                                            10
                                         COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 11 of 14 Page ID #:11



   1   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
   2   Part 36.
   3
             37.     In the event removal of any barrier is shown to not be readily
   4
       achievable, a failure to make goods, services, facilities, or accommodations
   5
       available through alternative methods is also prohibited if these methods are readily
   6
       achievable. Id. § 12182(b)(2)(A)(v).
   7
             38.     Plaintiff alleges that Defendant can easily remove the architectural
   8
       barriers at their facility without much difficulty or expense, and that Defendant
   9
  10   violated the ADA by failing to remove those barriers because it was readily

  11   achievable to do so. There are companies in the area which can repaint the parking

  12   areas for as little as $350. Defendants can afford such costs given they are a fraction
  13   of what the Defendants takes in rental profits for such a large and expensive
  14   property.
  15         39.     In the alternative, if it was not “readily achievable” for Defendants to
  16   remove the facilities barriers, the Defendants violated the ADA by failing to make
  17   the required services available through alternative methods, which are readily
  18
       achievable.
  19
             40.     On information and belief, the facility was modified after January 26,
  20
       1992, mandating access requirements under the ADA.
  21
             41.     The ADA requires that facilities altered in a manner that affects or
  22
       could affect its usability must be made readily accessible to individuals with
  23
       disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  24
  25         42.     Plaintiff alleges that Defendants altered the facility in a manner that

  26   violated the ADA and was not readily accessible to physically disabled persons,
  27   including Plaintiff, to the maximum extent feasible.
  28         43.     The ADA also requires reasonable modification in policies, practices,
                                            11
                                         COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 12 of 14 Page ID #:12



   1   or procedures when necessary to afford such goods, services, facilities, or
   2   accommodations to individuals with disabilities, unless the entity can demonstrate
   3
       that making such modifications would fundamentally alter their nature. 42 U.S.C. §
   4
       12182(b)(2)(A)(ii).
   5
             44.    Plaintiff alleges that Defendants violated the ADA by failing to make
   6
       reasonable modifications in policies, practices, or procedures at the facility when
   7
       these modifications were necessary to afford (and would not fundamentally alter the
   8
       nature of) these goods, services, facilities, or accommodations.
   9
  10         45.    Plaintiff seeks a finding from this Court that Defendants violated the

  11   ADA in order to pursue damages under California’s Unruh Civil Rights Act for

  12   Disable Persons Act.
  13         46.    Here the Defendants’ failure to make sure that accessible facilities
  14   were available and ready to be used by the Plaintiff is a violation of law.
  15         47.    Plaintiff would like to continue to frequent Defendants’ facility
  16   because of because it is close to her home, but Plaintiff has been discriminated
  17   against and continues to be discriminated against because of the lack of accessible
  18
       features.
  19
             48.    Among the remedies sought, Plaintiff seeks an injunction order
  20
       requiring compliance with the state and federal access laws for all the access
  21
       violations that exist at the Property.
  22
  23
         V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  24
                           (Cal. Civ. Code § 51-53.)
  25
                                      (Against All Defendants)
  26
  27
             49.    Plaintiff repleads and incorporates by reference, as fully set forth again
  28
                                            12
                                         COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 13 of 14 Page ID #:13



   1   herein, the allegations contained in all prior paragraphs of this complaint.
   2          50.    California Civil Code § 51 states, in part: All persons within the
   3
       jurisdictions of this state are entitled to the full and equal accommodations,
   4
       advantages, facilities, privileges, or services in all business establishments of every
   5
       kind whatsoever.
   6
              51.    California Civil Code § 51 also states, in part: No business
   7
       establishment of any kind whatsoever shall discriminate against any person in this
   8
       state because of the disability of the person.
   9
  10          52.    California Civil Code § 51(f) specifically incorporates (by reference)

  11   an individual’s rights under the ADA into the Unruh Act.

  12          53.    The Unruh Act also provides that a violation of the ADA, or California
  13   state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §
  14   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
  15   (N.D.Cal.1994).
  16          54.    Defendants’ above-mentioned acts and omissions have violated the
  17   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
  18
       advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
  19
       disability.
  20
              55.    Defendants’ above-mentioned acts and omissions have also violated
  21
       the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
  22
       are liable for damages. (Civ. Code § 51(f), 52(a)).
  23
              56.    Because violation of the Unruh Civil Rights Act resulted in difficulty,
  24
  25   discomfort or embarrassment for the Plaintiff, the Defendants are also each

  26   responsible for statutory damages, such as a civil penalty. (Civ. Code § 52).
  27          57.    Plaintiff was actually damaged.
  28          58.    Plaintiff was damaged by Defendants’ wrongful conduct and seeks
                                            13
                                         COMPLAINT
Case 2:20-cv-06383-SVW-PVC Document 1 Filed 07/17/20 Page 14 of 14 Page ID #:14



   1   statutory minimum damages of four thousand dollars ($4,000) for each offense.
   2                                 PRAYER FOR RELIEF
   3
                     WHEREFORE, Plaintiff prays judgment against Defendants, as
   4
       follows:
   5
             1. For injunctive relief, compelling Defendants to comply with the
   6
                  Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
   7
                  Plaintiff is not invoking section 55 of the California Civil Code and is not
   8
                  seeking injunctive relief under the Disabled Person Acts.
   9
  10         2. Damages under the Unruh Civil Rights Act which provides for actual

  11              damages and a statutory minimum of $4,000 per each offense.

  12         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  13              42 U.S.C. § 12205; and Cal. Civ. Code § 52.
  14                                      JURY DEMAND
  15
       Plaintiffs demand a trial by jury on all issues so triable.
  16
  17   DATED: July 17, 2020              THE LAW OFFICE OF HAKIMI & SHAHRIARI
  18
  19
  20
                                         By:    /s/ Peter Shahriari, Esq.____________
  21                                            PETER SHAHRIARI, ESQ.
  22
                                                Attorney for Plaintiff James Shayler

  23
  24
  25
  26
  27
  28
                                            14
                                         COMPLAINT
